883 F.2d 75
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert MAKER, Petitioner-Appellant,v.John GLUCH, Warden, FCI Milan, Respondent-Appellee.
No. 89-1244.
United States Court of Appeals, Sixth Circuit.
Aug. 18, 1989.

1
Before NATHANIEL R. JONES and MILBURN, Circuit Judges, and SAM H. BELL, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Robert Maker appeals the dismissal of his petition for writ of habeas corpus filed under 28 U.S.C. Sec. 2241.  Maker, an inmate at the Federal Correctional Institution at Milan, Michigan, alleged that he was deprived of his due process rights in a prison disciplinary proceeding.  Maker sought expungement of his disciplinary record and restoration of statutory good time credit.


4
Maker alleged that a prison regulation in effect at the time of his violation required that the charge be heard before a three member disciplinary panel.  Instead, the charge was heard by a single hearing officer pursuant to the regulation in effect on the date of Maker's hearing.  However, the charge was reheard by a three member panel which included the original hearing officer after the warden ordered the rehearing on administrative appeal.


5
Upon consideration, we conclude that the petition was properly dismissed.  Assuming arguendo that a three member panel was required by regulation, petitioner has nonetheless alleged nothing which arises to the level of due process violation.  Petitioner alleged no deprivation of the minimum procedural protections required under due process in prison disciplinary proceedings.    See e.g., Wolff v. McDonnell, 418 U.S. 539, 563-67 (1974).  Due process simply does not require a specific number of panel members.  In any event, the charge was ultimately heard by the three member panel.


6
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Sam H. Bell, U.S. District Judge for the Northern District of Ohio, sitting by designation